Citation Nr: 0332287	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  95-23 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Entitlement to service connection for hypertension claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a lung disability, 
to include asthma. 

3. Entitlement to service connection for a skin condition, to 
include squamous cell carcinoma, as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Montgomery, Alabama.  In 
May 2000, the veteran was afforded a personal hearing before 
the undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript 
of the hearing is associated with the claims folder.  This 
matter was remanded in March 2001 for additional development 
and was subsequently returned to the Board for further 
appellate consideration.

In view of the Board's findings that additional development 
is warranted, the issues of entitlement to service connection 
for a lung disability, to include asthma, and service 
connection for a skin condition, to include squamous cell 
carcinoma, as secondary to herbicide exposure, will be 
discussed in the Remand portion of this decision.

In a statement dated in January 2003, the veteran's 
representative raised the issue of entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU).  There is no evidence that the RO has considered this 
issue.  Accordingly, the TDIU claim is referred to the RO for 
appropriate action.

The Board's March 2001 remand decision addressed, in addition 
to the issues listed on the front page of this decision, the 
issue of entitlement to service connection for a bilateral 
knee disability.  By way of a July 2002 rating decision, 
service connection was granted for chondromalacia patella of 
the left knee and of the right knee.  Because this service 
connection issue has been favorably resolved, it is no longer 
on appeal.  Additionally, an explicit notice of disagreement 
has not been filed by the appellant with respect to either 
the ratings or effective dates assigned for the bilateral 
knee disabilities.  Nevertheless, the issue of the ratings 
assigned for the service-connected knee disabilities was 
discussed by the veteran's representative in the January 23, 
2003, informal hearing presentation.  It is unclear whether 
this discussion was intended to constitute a notice of 
disagreement with respect to the ratings assigned.  
Accordingly, the RO should seek clarification of this matter 
on remand.  In addition, the RO should clarify whether the 
representative intended to file a notice of disagreement in 
the informal hearing presentation with respect to an October 
2002 rating decision that denied an increased rating above 
70% for service-connected post-traumatic stress disorder 
(PTSD).  

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  Both a private physician and a VA examiner have opined 
that the veteran's hypertension is at least as likely as not 
related to his service-connected PTSD and related stress.


CONCLUSION OF LAW

Hypertension is the result of service-connected PTSD.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the claim for secondary service connection 
for hypertension is being granted, the Board finds that any 
failure of VA in fulfilling its duties to notify and assist 
with respect to this claim is harmless error.


I.  Factual Background

Service connection for PTSD was granted in May 1995.  A 10 
percent disability evaluation was assigned.  By a rating 
action dated in September 1999, the 10 percent disability 
evaluation assigned for PTSD was increased to 70 percent, 
effective from December 1998.  

In a statement received in November 1996, the veteran 
reported that he suffered from hypertension.  He said his 
treating VA physician had told him that his PTSD could cause 
his hypertensive condition.  He subsequently submitted a 
January 1997 statement from T.D. Caffey, M.D., in support of 
his claim.  

Dr. Caffey indicated that the veteran had been receiving 
treatment for hypertension since 1990.  He said the veteran 
had blood pressure elevation in the presence of stress or 
stressful situations.  He opined that there appeared to be a 
direct correlation between the veteran's hypertension and his 
problem with stress.

Medical records from the Tuskegee VA Medical Center (VAMC) 
and Montgomery VAMC dated between August 1994 and June 2002 
have been associated with the claims folder.  Those records 
show that the veteran is closely followed and treated for 
hypertension.  The etiology of his hypertensive condition is 
not discussed.

The veteran was afforded a VA examination in March 2002.  He 
said he was taking Plendil extended release tablets twice a 
day for his high blood pressure.  He stated his blood 
pressure is well controlled with his medication.  He gave a 
history of having high blood pressure since 1975.  The 
examining physician, however, noted that the veteran's 
history of treatment for hypertension only extending back to 
1990.  On physical examination, the veteran demonstrated 
tremulousness and nervousness.  Blood pressure was 147/82 
sitting, 141/82 lying, and 132/82 standing.  The diagnosis 
was hypertension.  The VA examiner opined that the veteran's 
hypertension was at least as likely as not related to his 
service-connected PTSD.

In an addendum dated August 2002, the examining physician 
clarified her opinion.  She stated that it is her medical 
opinion that chronic stressful situations (e.g., PTSD and 
anxiety) will aggravate blood pressure readings to a level 
where an individual will eventually develop hypertension that 
requires medication for control.  She observed that the 
veteran has a long history of PTSD and has now developed 
hypertension.  The physician conceded that she does not 
presently have references from journals or manuals to support 
her opinion.

II.  Analysis

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military, naval or air service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
proximately due to or the result of service-connected 
disability and where aggravation of a non-service-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

The record contains ample medical evidence linking the 
veteran's diagnosed hypertension to his service-connected 
PTSD.  Dr. Caffey clearly stated that he believes there is a 
direct correlation between the veteran's hypertension and the 
stress/anxiety that the veteran experiences.  Moreover, the 
2002 VA examiner provided an opinion that links the veteran's 
hypertension to his service-connected PTSD and related 
stress.  The examiner specifically opined that it is at least 
as likely as not that the veteran's hypertension is due to 
his PTSD.  An addendum was submitted in August 2002 that 
further supports this conclusion.

In light of this favorable medical evidence, and in the 
absence of any evidence to the contrary contained in the 
claims file, the Board finds that the preponderance of the 
evidence establishes that the veteran's current hypertension 
is etiologically related to service-connected PTSD.  
Therefore, the claim for secondary service connection for 
hypertension is granted.  


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

In its March 2001 Remand, the Board observed that the veteran 
gave a history of receiving extensive treatment for his 
claimed disabilities through the Tuskegee VA Medical Center 
(VAMC).  He also reported being a current patient at the 
Montgomery VAMC.  Because only a few of the treatment records 
were then of record, the RO was asked to obtain all treatment 
and hospitalization records from the Tuskegee and Montgomery 
VAMCs from 1972 to the present.   

A review of the record shows that the RO requested that the 
Tuskegee and Montgomery VAMCs furnish copies of the veteran's 
medical records from 1972 to the present.  The RO noted that 
those records could not printed.  To date, only records from 
the Tuskegee and Montgomery VAMCs dated between August 1994 
and June 2002 are on file.  There is no indication a physical 
request for records prior to August 1994 was made.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the RO is advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the veteran's 
treatment records from the Montgomery and Tuskegee VAMCs 
dated between 1972 and 1994 must be obtained, as well as any 
records of treatment provided after June 2002.  

The March 2001 Remand also included instructions to have the 
veteran undergo a VA dermatology examination to determine the 
nature and etiology of any skin disability, to include 
squamous cell carcinoma.  This examination was conducted in 
March 2002, but the examination report is inadequate.  The 
veteran was merely diagnosed as having status post complete 
excision of squamous cell carcinoma from the right side of 
the nose in October 1989 with no history of recurrence.  The 
report contains no findings as to whether the carcinoma was 
etiologically related to the veteran's military service, to 
include exposure to Agent Orange.  This omission must be 
rectified.

Finally, it is noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day (or in 
this case 60-day) period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case already is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2. The RO should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Tuskegee VAMC, 
Montgomery VAMC, and any other identified VA 
medical facility for the period between 
January 1972 to July 1994 and from July 2002 
to the present.  If records from 1972 to 1994 
are not available, please ask the 
aforementioned VA facilities to confirm the 
unavailability of those records in a written 
statement.

3. The RO should contact the Montgomery 
VAMC to determine whether the physician 
who performed the dermatology examination 
of March 4, 2002, is available for 
consultation.  If so, the physician 
should be asked to clarify the prior 
examination report by providing an 
opinion addressing whether it is at least 
as likely as not that the veteran's 
squamous cell carcinoma removed from the 
right side of his nose is etiologically 
related to his period of service, to 
include exposure to herbicides such as 
Agent Orange.  

If the physician is not available to clarify 
the prior examination report, the RO should 
make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded an additional dermatology 
examination to determine the nature and 
etiology of the squamous cell carcinoma that 
was removed from his nose.  The examiner 
should be asked to opine whether it is at 
least as likely as not that the veteran's 
squamous cell carcinoma removed from the 
right side of his nose is etiologically 
related to his period of service, to include 
exposure to herbicide such as Agent Orange.  

4.  Following completion of the foregoing, 
the RO should re-adjudicate the claims of 
entitlement to service connection for lung 
disability, to include asthma, and service 
connection for a skin condition, to include 
squamous cell carcinoma, as secondary to 
herbicide exposure.  If any benefit currently 
sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC).  
The veteran and his representative should be 
afforded a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



